NO. 07-06-0005-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL D

                                  MARCH 2, 2006
                          ______________________________

                        CHARLES ALLEN BEERY, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE
                        _________________________________

                FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 50,160-D; HONORABLE DON EMERSON, JUDGE
                         _______________________________


Before QUINN, C.J. and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Appellant, Charles A. Beery, seeks to appeal his conviction of aggravated sexual

assault of a child and accompanying sentence of 99 years confinement in the Texas

Department of Criminal Justice Institutional Division. We dismiss the appeal for want of

jurisdiction.


       In a criminal case, appeal is perfected by timely filing a sufficient notice of appeal.

TEX . R. APP . P. 25.2(b); 26.2. A timely filed notice of appeal is essential to invoke our
appellate jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex.Crim.App. 1998); Olivo

v. State, 918 S.W.2d 519, 522 (Tex.Crim.App. 1996).


       The record before us reflects appellant was sentenced on September 7, 2005. The

notice of appeal was due on or before October 7, 2005. TEX . R. APP . P. 26.2(a). Appellant

did not file his notice of appeal until January 19, 2006. Appellant’s failure to file a timely

notice of appeal prevents this court from having jurisdiction over his appeal. Accordingly,

the appeal is dismissed for want of jurisdiction.1 TEX . R. APP . P. 39.8, 40.2, 43.2(f).




                                                  James T. Campbell
                                                      Justice




Do not publish.




       1
        Appellant may be entitled to an out-of-time appeal by filing a post-conviction writ
of habeas corpus returnable to the Texas Court of Criminal Appeals. See TEX . CODE
CRIM . PROC . ANN . art. 11.07 (Vernon 2005); see also Ex parte Garcia, 988 S.W.2d 240
(Tex.Crim.App. 1999).

                                              2